Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This Office Action is in response to the amendment filed on 09/27/2022.
Claims 1-24 are pending for consideration.
Claim 21-24 have been introduced.
Claims 12-13, 16 and 20 cancelled.
Claim 14 has been amended. 
Response to Arguments
Applicant's arguments filed on 09/27/2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the Remarks that the Bell reference does not establish a relationship between first data from a first building device and second data from a second building device.
In response to the above argument, Examiner respectfully disagrees, Bell does teach the relationship between first data from a first building device and second data from a second building device (¶67: In some embodiments, the utility grid 100 includes one or more consumer sites 119. Consumer sites 119 may include, a building. ¶68: Each consumer site 119 may include or be coupled to a corresponding site meter or monitoring device 118 a-118 n (These meters will be used in order to monitor for anomalies in the building). ¶95: The meter observations can be indicative of a utility (e.g., energy, electricity, gas, water, data, bandwidth) delivered by a source (e.g., power source 101) to the plurality of consumer sites 119 a-n via a distribution point 114.  Abstract: The anomaly detector compares the first metric (from a first building) with the second metric (to another building) to detect an anomaly in control or consumption in the utility grid. As can be seen in the cited paragraph a method is described for detecting an anomalous relationship between a first data from a first building device and a second data from a second building device. Therefore, Bell does teach the disputed limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-18, and 21-24 are rejected under 35 U.S. C. 102(a)(2) as being anticipated by Bell (US 2016/0366170 A1).
Per claim 1, Bell teaches “A method for a building system, comprising: determining a relationship between first data from a first building device and second data from a second building device (¶67); determining whether there is an anomaly based on the relationship (¶100-101, Abstract: “The anomaly detector compares the first metric (from a first building) with the second metric (to another building) to detect an anomaly in control or consumption in the utility grid”); and providing an automatic targeted control response if the anomaly indicates an attack (¶136).”

Per claim 2, Bell teaches “The method of claim 1, comprising: determining whether the anomaly is an attack by detecting at least one of a change in network behavior (¶113), a discrepancy between the first data and the second data, and a discrepancy between the first or second data and a predetermined value (Abstract, ¶67, ¶68, ¶95, ¶113-115: “In some cases, the metric discriminator 315 can compare the consumption metric with the monitored signals to detect an anomaly in consumption observed via the one or more metering devices, where the anomaly is attributable to an attack on a metering device of the utility grid 100. In some cases, the metric discriminator 315 can compare the control metric with the monitored signals to detect an anomaly in a control process of the one or more controllers, where the anomaly is attributable to an attack on a controller of the utility grid 100. For example, the metric discriminator 315 can determine a reference metric that does not contain an anomaly, and a metric based on monitored signals. The anomaly detector can then compare the reference metric with the metric based on monitored signals to detect the anomaly. The reference metric and the metric based on monitored signals may be the same type of metric (e.g., a metric based on voltage, or demand) to facilitate comparison. To detect the anomaly, the metric discriminator 315 can determine behavior metrics based on the monitored signals, and compare these behavior metrics of the monitored signals with the corresponding established reference or nominal metrics that do not contain anomalies. The metric discriminator 315 can be configured with one or more techniques to perform the comparison or discrimination to identify the anomaly.”).”

Per claim 3, Bell teaches “The method of claim 2, wherein the predetermined value is input by an operator (¶113).”

Per claim 4, Bell teaches “The method of claim 2, wherein the predetermined value is based on building data that was stored over time (¶105).”

Per claim 5, Bell teaches “The method of claim 1, wherein the first and second building devices are connected to a wireless network (¶120).”

Per claim 6, Bell teaches “The method of claim 1, wherein a first node is configured to gather the first data from the first building device and a second node is configured to gather the second data from the second building device (¶67-68).”

Per claim 7, Bell teaches “wherein the first building device is on a first building and the second building device is on a second building (¶67: In some embodiments, the utility grid 100 includes or couples to one or more consumer sites 119. Consumer sites 119 may include, for example, a building, house, shopping mall, factory, office building, residential building, commercial building, stadium, movie theater, etc. The consumer sites 119 may be configured to receive electricity from the distribution point 114 via a power line (above ground or underground). In some embodiments, the consumer site 119 may be further coupled to a site meter 118 a-n or advanced metering infrastructure (“AMI”). ¶68: In some embodiments, the utility grid 100 includes site meters 118 a-n or AMI. Site meters 118 a-n can measure, collect, and analyze energy usage, and communicate with metering devices such as electricity meters, gas meters, heat meters, and water meters, either on request or on a schedule. Site meters 118 a-n can include hardware, software, communications, consumer energy displays and controllers, customer associated systems, Meter Data Management (MDM) software, or supplier business systems. 100-101: The metric detector 310 can apply these statistical techniques to one or more signals to determine a behavior or nominal behavior of the utility grid 100. The metric detector 310 may then process the signals or apply an analysis technique to the signals to determine, identify, produce or generate one or more measures or metrics.).”

Per claim 8, Bell teaches “The method of claim 1, comprising localizing the attack by determining a source of the anomaly (¶120).”

Per claim 9, Bell teaches “The method of claim 8, comprising: integrating user feedback of the system for improved detection of the anomaly and attack localization (¶136).”

Per Claim 14 Bell teaches: “A building system, comprising: a first building device communicating first data to a first node; a second building device communicating second data to a second node; and a cyber defense response system in communication with the first node and the second node via a network, wherein the cyber defense response system is configured to determine a relationship between the first data and the second data, determine whether there is an anomaly based on the relationship, and command a targeted control response when an anomaly is detected in one of the first node, the second node and the network. (Abstract, ¶95, ¶113-115, ¶67: In some embodiments, the utility grid 100 includes or couples to one or more consumer sites 119. Consumer sites 119 may include, for example, a building, house, shopping mall, factory, office building, residential building, commercial building, stadium, movie theater, etc. The consumer sites 119 may be configured to receive electricity from the distribution point 114 via a power line (above ground or underground). In some embodiments, the consumer site 119 may be further coupled to a site meter 118 a-n or advanced metering infrastructure (“AMI”). ¶68: In some embodiments, the utility grid 100 includes site meters 118 a-n or AMI. Site meters 118 a-n can measure, collect, and analyze energy usage, and communicate with metering devices such as electricity meters, gas meters, heat meters, and water meters, either on request or on a schedule. Site meters 118 a-n can include hardware, software, communications, consumer energy displays and controllers, customer associated systems, Meter Data Management (MDM) software, or supplier business systems. 100-101: The metric detector 310 can apply these statistical techniques to one or more signals to determine a behavior or nominal behavior of the utility grid 100. The metric detector 310 may then process the signals or apply an analysis technique to the signals to determine, identify, produce or generate one or more measures or metrics. ¶136: In some embodiments, the anomaly detector can generate an alert that includes a command or instruction to adjust an operating parameter of a digital computation device. For example, the anomaly detector can, responsive to detecting an anomaly, reset a metering device or controller to a predetermined state or configuration, provide a software patch to the controller or metering device, or disable the controller or metering device)”.

Per claim 15, Bell teaches: The building system of claim 14, wherein the first building system is on a first building and the second building system is on a second building (¶67: In some embodiments, the utility grid 100 includes or couples to one or more consumer sites 119. Consumer sites 119 may include, for example, a building, house, shopping mall, factory, office building, residential building, commercial building, stadium, movie theater, etc. The consumer sites 119 may be configured to receive electricity from the distribution point 114 via a power line (above ground or underground). In some embodiments, the consumer site 119 may be further coupled to a site meter 118 a-n or advanced metering infrastructure (“AMI”). ¶68: In some embodiments, the utility grid 100 includes site meters 118 a-n or AMI. Site meters 118 a-n can measure, collect, and analyze energy usage, and communicate with metering devices such as electricity meters, gas meters, heat meters, and water meters, either on request or on a schedule. Site meters 118 a-n can include hardware, software, communications, consumer energy displays and controllers, customer associated systems, Meter Data Management (MDM) software, or supplier business systems. 100-101: The metric detector 310 can apply these statistical techniques to one or more signals to determine a behavior or nominal behavior of the utility grid 100. The metric detector 310 may then process the signals or apply an analysis technique to the signals to determine, identify, produce or generate one or more measures or metrics.).

Per claim 17, Bell teaches: The building system of claim 14, wherein the cyber defense response system is in communication with a building behavior database and a building automation system (¶105: The metric detector 310 may store these established, determined or identified metrics, models, or measures in database 325 or one or more data structures in memory for further processing. The metric detector 310 can associate or assign an identifier to a behavior metric. The metric detector 310 can assign an identifier of a digital computation device or group of digital computation devices associated with the behavior metric. The metric detector 310 can assign, flag, or categorize the metric as a reference metric if the metric identifies nominal behavior of the utility grid 100 absent anomalies. The metric detector 310 may later retrieve the reference metric from the database to compare the reference metric with a metric generated from monitored signals that represents the current behavior of the utility grid 100. ¶136: In some embodiments, the anomaly detector can generate an alert that includes a command or instruction to adjust an operating parameter of a digital computation device. For example, the anomaly detector can, responsive to detecting an anomaly, reset a metering device or controller to a predetermined state or configuration, provide a software patch to the controller or metering device, or disable the controller or metering device.).

Per claim 18, Bell teaches: The building system of claim 17, wherein at least one of the cyber defense response system, the building behavior database, and the building automation system is configured to receive input from an operator to improve anomaly detection over time and expedite an attack localization process (¶136).
Regarding Claim 21
Bell discloses:
The method of claim 1, wherein the first and second building devices each comprise of a HVAC system, a door lock system, a lighting system, an elevator system, and an electrical vehicle charging system (¶68: In some embodiments, the utility grid 100 includes site meters 118 a-n or AMI. Site meters 118 a-n can measure, collect, and analyze energy usage, and communicate with metering devices such as electricity meters (door lock system, a lighting system, elevator system, electrical vehicle charging system), gas meters, heat meters (HVAC system), and water meters, either on request or on a schedule). 
Regarding Claim 22 
Bell discloses:
The building system of claim 14, wherein the first and second building devices comprise smart building systems and draw power from a building power distribution system (¶ 67: In some embodiments, the utility grid 100 includes one or more consumer sites 119. Consumer sites 119 may include, a building. ¶68: Each consumer site 119 may include or be coupled to a corresponding site meter or monitoring device 118 a-118 n (These meters will be used in order to monitors for anomalies in the building).
Regarding Claim 23 
The building system of claim 22, wherein the first and second building devices each comprise one of a HVAC system, a door lock system, a lighting system, an elevator system, and an electrical vehicle charging system (Refer to Claim 21 rejection).
Regarding Claim 24 
A method for a building system, comprising: determining a relationship between first data from a first building device and second data from a second building device; determining whether there is an anomaly by comparing one of the first data and second data with a predetermined value; determining whether the anomaly is an attack or a fault based on the relationship; providing an automatic targeted control response if the anomaly indicates an attack; and providing a fault response if the anomaly indicates a fault (Refer to Claim 1 Rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2016/366170 A1), and in further view of Nakamoto (US 2017/0163201 A1). 
Regarding Claim 10
Bell doesn’t disclose the following limitation “wherein the targeted control response comprises disconnecting at least one of the first and second building devices from a network”
Nakamoto discloses the following limitation:
The Nakamoto method of claim 1, wherein the targeted control response comprises disconnecting at least one of the first and second building devices from a network (Claim 6 and 7).
Given the teaching of Nakamoto, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of integrating a feature in which a control device disconnects the power between the DC power source and the capacitor when the anomaly determining device determines that an anomaly occurs in the vehicle and the first voltage. The determining device determines that the voltage between the positive electrode and the negative electrode of the capacitor is equal to or greater than the predetermined voltage. One of ordinary skill in the art would have been motivated to do so because Nakamoto recognizes that by implementing this feature a DC power source can disconnect its power supply if the anomaly is detected in order to ensure that an electronic device doesn’t receive a large input voltage signal as it can damage the device (Claim 6).
Regarding Claim 19
Bell doesn’t disclose the following limitation “wherein the targeted control response comprises disconnecting at least one of the first node, the second node, and the cyber defense response system from the network”
Nakamoto discloses the following limitation:
The building system of claim 14, wherein the targeted control response comprises disconnecting at least one of the first node, the second node, and the cyber defense response system from the network (Claim 6 and 7).
Given the teaching of Nakamoto, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of integrating a feature in which a control device disconnects the power between the DC power source and the capacitor when the anomaly determining device determines that the anomaly occurs in the vehicle and the first voltage determining device determines that the voltage between the positive electrode and the negative electrode of the capacitor is equal to or greater than the predetermined voltage. One of ordinary skill in the art would have been motivated to do so because Nakamoto recognizes that by implementing this feature a DC power source can disconnect its power supply if the anomaly is detected in order to ensure that an electronic device doesn’t receive a large input voltage signal as it can damage the device (Claim 6).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2016/366170 A1), and in further view of Powers (US 2013/174256 A1). 
Bell doesn’t disclose the following limitation “wherein the targeted control response comprises activating a resilient mode of operation”
Powers discloses the following limitation:
The method of claim 1, wherein the targeted control response comprises activating a resilient mode of operation. (¶36).
Given the teaching of Powers, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of integrating a feature in which a network system can generate policies to block network traffic from individual hosts. One of ordinary skill in the art would have been motivated to do so because Powers recognizes that by implementing this feature a network system can block unwanted traffic (such as a DDOS attack) while remaining operational to other client hosts (¶36).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD ABDULLAH whose telephone number is 571-272-1531. The examiner can normally be reached on Monday-Friday 9am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LYNN FEILD can be reached on 571-272-2092. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAAD AHMAD ABDULLAH/             Examiner, Art Unit 2431                                                                                                                                                                                           
/LYNN D FEILD/             Supervisory Patent Examiner, Art Unit 2431